Case 1:19-cr-00582-AKH Document 81 Filed 06/02/21 Page 1 of 1

 

Southern District
Federal Defend CTs 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York
Executive Director Jennifer L. Brown

Attorney-in-Charge

June 2, 2021

VIA ECF

Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: = United States v. Trice et al., 19 CR 582 (AKH)

Dear Judge Hellerstein:

With the consent of the government, I write to seek an adjournment of about 30 days of
Mr. Trice’s sentencing, currently scheduled for June 9, 2021. The adjournment is needed

so that I can effectively prepare a submission on Mr. Trice’s behalf in advance of his
sentencing.

Thank you for your consideration of this application.

Respectfully submitted,

/s/ JULIA GATTO

Julia L. Gatto

Assistant Federal Defender
212.417.8750

oc: all parties (via ECF)

 

 
